*272OPINION
By ROSS, J.
Prom the record it is apparent that the foreman paid the claimant and his fellow-employees, and had 'the right to discharge them, and there is some indication that this foremn could also employ them. He was required to make reports to the company *273covering injuries to men in his crew. The plaintiff in error has a large organization, extending over a vast territory. The foreman of the crew was the representative of the company, with whom the claimant was expected to deal. As far as the claimant was concerned, he was the company, and it is obvious that it intended he should be so. It has been repeatedly decided that an oral application is sufficient. W. S. Tyler Co. v Rebic, 118 Oh St, 522.
• Did the conversation with the foreman, related hereinbefore, contain an application? We think no other conclusion can be reached but that the claimant made an application to the foreman and it was understood to be such. The fact that after he had communicated his desire for compensation the foreman put apparently insuperable obstacles in his way, causing the claimant to say he would “drop it”, cannot be offered as evidence that he had not made an application or that having made it the claimant abandoned same.
Our conclusion is that an application was made in due time, and that the provisions of §1465-72A do not prevent the consideration of the claim of the defendant in error.
It is also claimed that there was no proof of such injury in the course of employment and by reason thereof, as would warrant participation. The record contains ample evidence to justify the verdict upon this consideration.
We conclude that the judgment should be affirmed.
HAMILTON, PJ, and CUSHING, J, concur.